In an action, inter alia, to recover damages for defamation, the plaintiff appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Johnson, J.), dated May 15, 2002, as, upon reargument and renewal, adhered to its original determination in an order dated November 30, 2001, granting that branch of the defendants’ motion which was to dismiss the third cause of action in the complaint alleging defamation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Establishment Clause of the First Amendment of the United States Constitution prohibits the courts from “interfering in or determining religious disputes” (First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am,., 62 NY2d 110, 116 [1984], cert denied 469 US 1037 [1984]). Contrary to the plaintiffs contention, this matter cannot be decided by application of neutral principles of law (cf. First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., supra at 120). Resolution of the parties’ dispute would necessarily involve an impermissible inquiry into religious doctrine and a determination as to whether the plaintiff violated religious law (see Lightman v Flaum, 97 NY2d 128, 137 [2001], cert denied 535 US 1096 [2002]; Sam v Church of St. Mark, 293 AD2d 663, 664 [2002]; Park Slope Jewish Ctr. v Stern, 128 AD2d 847, 848 [1987]). Consequently, the Supreme Court properly dismissed the plaintiffs cause of action alleging defamation.
In light of our determination, we have not considered the remaining grounds for dismissal asserted by the defendants, all but one of which, in any event, are unpreserved for appellate review. Altman, J.P., Smith, McGinity and Crane, JJ., concur.